UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6449



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY MACK BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CR-96-196, CA-99-343-5)


Submitted:   October 19, 2001             Decided:   October 31, 2001


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Mack Brown, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny Mack Brown appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny the motion for a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Brown, Nos. CR-96-196; CA-99-

343-5 (S.D.W. Va. Jan. 18, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2